Name: Commission Regulation (EC) No 171/2002 of 30 January 2002 determining the extent to which the applications for import licences submitted in January 2002 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0171Commission Regulation (EC) No 171/2002 of 30 January 2002 determining the extent to which the applications for import licences submitted in January 2002 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted Official Journal L 030 , 31/01/2002 P. 0026 - 0029Commission Regulation (EC) No 171/2002of 30 January 2002determining the extent to which the applications for import licences submitted in January 2002 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), and in particular Article 16(2) thereof,Whereas:Applications lodged in January 2002 for the products referred to in Annex I to Regulation (EC) No 2535/2001 concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period 1 January to 30 June 2002 in respect of products falling within the quotas referred to in Annex I to Regulation (EC) No 2535/2001.Article 2This Regulation shall enter into force on 31 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 341, 22.12.2001, p. 29.ANNEXApplications submitted for the period 1 January to 30 June 2002ANNEX I. A>TABLE>ANNEX I. B1. Poland>TABLE>2. Czech Republic>TABLE>3. Slovak Republic>TABLE>4. Hungary>TABLE>5. Romania>TABLE>6. Bulgaria>TABLE>7. Estonia>TABLE>8. Latvia>TABLE>9. Lithuania>TABLE>10. Slovenia>TABLE>ANNEX I. C>TABLE>ANNEX I. D>TABLE>ANNEX I. E>TABLE>